Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated effective as of October 4, 2004 (the
“Agreement”), is by and between Vertical Health Solutions, Inc., a Florida
corporation (the “Company”), and Thaddeus J. Shalek. (the “Employee”).

 

WHEREAS, the Company is a manufacturer and distributor of nutritional
supplements, and to a lesser extent pharmaceuticals, for veterinarians in the
companion animal sector.

 

WHEREAS, the Company wishes to assure itself of the services of Employee for the
period provided in this Agreement and Employee is willing to serve in the employ
of the Company for such period upon the terms and conditions hereinafter set
forth.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1. EMPLOYMENT. The Company hereby agrees to employ Employee upon the terms and
conditions herein contained, and Employee hereby accepts such employment for the
term described below. Employee agrees to serve as the Chief Financial Officer of
the Company during the term of this Agreement and shall report to the Company’s
Board of Directors. In such capacity, Employee shall have such powers and
responsibilities consistent with Employee’s position as the Chief Financial
Officer. Throughout the term of this Agreement, Employee shall devote Employee’s
best efforts and substantially all of Employee’s business time and services to
the business and affairs of the Company.

 

2. TERM OF AGREEMENT. The three (3) year initial term of the employment under
this Agreement shall commence as of the date set forth above (the “Effective
Date”). After the expiration of such initial three-year period, the term of
Employee’s employment hereunder shall automatically be extended without further
action by the parties for successive one (1) year renewal terms, provided that
if either party gives the other party at least thirty (30) days advance written
notice prior to the expiration of the then current term of such party’s
intention to not renew this Agreement for an additional term, the Agreement
shall terminate upon the expiration of the current term.

 

3. SALARY AND BONUS

 

a. Employee shall receive an annual base salary during the term of this
Agreement of $125,000 payable in installments consistent with the Company’s
normal payroll schedule; provided that the annual base salary shall be subject
to periodic review and adjustment by the Compensation Committee and/or the Board
of Directors of the Company in its discretion.

 

b. Employee shall also be eligible to participate in any executive bonus plan
created by the Board of Directors in the same manner and to the same extent as
the other executives of the Company in the discretion of the Board of Directors
as set forth by the Compensation Committee.

 

4. WELFARE AND FRINGE BENEFITS.

 

a. Automobile and Other Allowances. During the term hereof, the Company shall
also provide Employee with an automobile allowance of up to $500.00 per month.

 

b. Expenses. The Company shall reimburse Employee for all reasonable expenses he
incurs in promoting the Company’s business, including expenses for travel,
entertainment of business associates, service and usage charges for business use
of cellular phones, computer equipment and service fees and similar items, upon
presentation by Employee from time to time of an itemized account of such
expenditures in a form acceptable to the Company. The Company shall reimburse
employee for all reasonable expenses related to the move from Cleveland, Ohio,
including but not limited to packing, transportation of personal items,



--------------------------------------------------------------------------------

lodging, food and other expenses incurred in the transition. Also the Company
recognizes that the employee will need reasonable time to move his family,
dependent and dependent elderly parents and this time will not be subtracted
from vacation time.

 

c. Vacation. Employee shall be entitled to an annual vacation of not less than
three weeks, during which time his compensation shall be paid in full.

 

e. General. Employee and his dependents shall be eligible to participate in such
welfare benefit plans, programs, practices and policies of the Company as are
generally applicable to other employees. Without limiting the foregoing,
Employee shall be entitled to such other benefits as the Board of Directors
and/or the Compensation Committee of the Board of Directors may from time to
time approve for him.

 

f. Education: The Company shall reimburse the employee for expenses incurred
(books, tuition, fees, travel and lodging, etc.) to maintain his certification
as a CPA and CVA and other licenses, organizations and SEC continued education
required for the CFO position. The time used for the education will not be
considered as vacation or be treated as any violation of any other provision in
this agreement.

 

5. TERMINATION

 

a. Involuntary Termination. The Company may terminate Employee’s employment
hereunder at any time by giving written notice to Employee of termination.
However, if Employee’s employment is terminated by the Company during the term
of this Agreement pursuant to this Section 5(a), Employee shall be entitled to
receive Employee’s base salary accrued through the date of termination plus one
additional year of base salary payable in the same manner as base salary was
previously paid to Employee.

 

b. Disability. The Company shall be entitled to terminate Employee’s employment
immediately if Employee becomes disabled (as defined below). Upon such
termination, the amount Employee shall be entitled to receive from the Company
shall be limited to Employee’s base salary accrued through the date of
termination and any payments as may be provided under any long-term disability
plan or other disability program or insurance policies maintained or provided by
the Company. “Disabled” shall mean that for a period of three (3) consecutive
months or an aggregate of four (4) months in any twelve (12) month period
Employee is incapable of fulfilling the duties of his or her position because of
physical, mental or emotional incapacity, injury, sickness or disease. Any
question as to the existence or extent of the disability upon which Employee and
the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company. The determination of any such physician shall
be final and conclusive for all purposes.

 

c. Termination for Cause. The Company may terminate Employee’s employment
hereunder for Cause (as defined below) immediately without notice. If Employee’s
employment is terminated by the Company for Cause, the amount Employee shall be
entitled to receive from the Company shall be limited to Employee’s base salary
accrued through the date of termination.

 

For purposes of this Agreement, the term “Cause” shall be limited to (i)
embezzlement, fraud, misappropriation of corporate assets or a breach of the
covenants set forth in Sections 9, 10 and 11 below; (ii) Employee being arrested
or indicted in connection with a felony; (iii) Employee being arrested or
indicted of any lesser crime or offense committed in connection with the
performance of Employee’s duties hereunder or involving moral turpitude; (iv)
the habitual failure or refusal by Employee to perform Employee’s duties
hereunder after being provided with written warnings and a reasonable period to
cure; or (v) chronic absenteeism.

 

d. Voluntary Termination by Employee. If Employee resigns or otherwise
voluntarily terminates Employee’s employment before the end of the current term
of this Agreement, other than pursuant to the provisions of Section 5(e) of this
Agreement, the amount Employee shall be entitled to receive from the Company
shall be limited to Employee’s base salary accrued through the date of
termination.



--------------------------------------------------------------------------------

e. Termination for Good Reason by Employee. Employee may terminate this
Agreement for “Good Reason” (as defined below), provided that he shall first
provide the Company with prior written notice, which notice shall state with
specificity the reason for the termination and provide the Company with thirty
(30) days from and after the giving of such notice to cure the breach. If the
Company fails to cure the breach within such thirty days, Employee shall be
entitled to receive Employee’s base salary accrued through the date of
termination plus one additional year of base salary payable in the same manner
as base salary was previously paid to Employee. For purposes of Section 5(e),
the Executive shall have “Good Reason” to terminate his employment hereunder if
such termination shall be the result of:

 

  (i) any material demotion regarding Employee’s status, title, authorities or
responsibilities (including reporting responsibilities) under this Employment
Agreement; or

 

  (ii) any “Cause” as covered in section 5 c. above by any officer of the
Company (that would harm the status of the Company or reputation of the Company
and/or CFO.)

 

6. DEATH. If Employee dies during the term of this Agreement, the Company shall
pay to Employee’s estate a lump sum payment equal to the sum of Employee’s base
salary accrued through the date of death plus the total unpaid amount of any
bonuses earned. In addition, the death benefits payable by reason of Employee’s
death under any retirement, deferred compensation or other employee benefit plan
maintained by the Company shall be paid to the beneficiary designated by
Employee in accordance with the terms of the applicable plan or plans.

 

7. CHANGE OF CONTROL.

 

a. Salary. Upon a Change in Corporate Control (as defined below), if there is a
reduction in the Employee’s base salary, the Employee shall have the option to
terminate his Employment and should Employee elect to terminate his Employment,
the Company shall be obligated to make a series of twelve (12) monthly payments
to the Employee. Each monthly payment shall be equal to the sum of one-twelfth (
1/12th) of the Employee’s annual base salary, as in effect on the date of
termination, provided that if the Employee obtains a replacement position with
any new employer (including a position as an officer, employee, consultant, or
agent, or self-employment as a partner or sole proprietor), the payments shall
be reduced by all amounts the Employee receives as compensation for services
performed during such period.

 

b. Restricted Stock. Further, upon a Change in Corporate Control, the vesting of
any restricted stock granted to the Employee under the terms of the Company’s
Employee Restricted Stock Plan shall become immediately vested in full and
exercisable in full.

 

c. Definition. For purposes of this Agreement, a “Change in Corporate Control”
shall include any of the following events: i. The acquisition in one or more
transactions of more than thirty percent (30%) of the Company’s outstanding
Common Stock by any corporation, or other person or group (within the meaning of
Section 14(d)(3) of the Securities Exchange Act of 1934, as amended).

 

  i. Any merger or consolidation of the Company into or with another corporation
in which the Company is not the surviving entity, or any transfer or sale of
substantially all of the assets of the Company or any merger or consolidation of
the Company into or with another corporation in which the Company is the
surviving entity and, in connection with such merger or consolidation, all or
part of the outstanding shares of Common Stock shall be changed into or
exchanged for other stock or securities of any other person, or cash, or any
other property.

 

  ii Any person, or group of persons, announces a tender offer for at least
thirty percent (30%) of the Company’s Common Stock.



--------------------------------------------------------------------------------

d. Limitation. Notwithstanding anything else in this Agreement, the amount of
severance compensation payable to the Employee as a result of a Change in
Corporate Control under this Section 7, or otherwise, shall be limited to the
maximum amount the Company would be entitled to deduct pursuant to Section 280G
of the Internal Revenue Code of 1986, as amended.

 

8. WITHHOLDING. The Company shall, to the extent permitted by law, have the
right to withhold and deduct from any payment hereunder any federal, state or
local taxes of any kind required by law to be withheld with respect to any such
payment.

 

9. PROTECTION OF CONFIDENTIAL INFORMATION. Employee agrees that Employee shall
keep all confidential or proprietary information of the Company or relating to
its business (including, but not limited to, information regarding the Company’s
customers, vendors, pricing policies, methods of operation, proprietary computer
programs and trade secrets) confidential, and that Employee shall not (except
with the Company’s prior written consent), while in the employ of the Company or
thereafter, disclose any such confidential information to any person, firm,
corporation, association or other entity, other than in furtherance of
Employee’s duties hereunder, and then only to those with a need to know.
Employee shall not make use of any such confidential information for Employee’s
own purposes or for the benefit of any person, firm, corporation, association or
other entity (except the Company) under any circumstances during or after the
term of Employee’s employment. The foregoing shall not apply to any information
which, is generally disclosed to the public by the Company or is otherwise in
the public domain at the time of disclosure.

 

Employee recognizes that because Employee’s work for the Company shall bring
Employee into contact with confidential and proprietary information of the
Company, the restrictions of this Section 9 are required for the reasonable
protection of the Company and its investments and for the Company’s reliance on
and confidence in Employee.

 

Further, Employee agrees that upon request or upon termination of this Agreement
(for any reason), Employee shall deliver to the Company any and all drawings,
notes, documents and other materials which he has received from the Company or
which have originated from the employment activity.

 

10. COVENANT NOT TO COMPETE

 

a. Employee hereby agrees that Employee shall not, either during the employment
term or during a period of one (1) year from the time Employee’s employment
under this Agreement ceases or is terminated (for whatever reason), engage in
any business activities on behalf of any enterprise which competes with the
Company. Employee shall be deemed to be engaged in such competitive business
activities if Employee participates in such a business enterprise as an
employee, officer, director, consultant, agent, partner, proprietor, or other
participant; provided that the ownership of no more than 2 percent of the stock
of a publicly traded corporation engaged in a competitive business shall not be
deemed to be engaging in competitive business activities.

 

11. OWNERSHIP OF DEVELOPMENTS

 

a. All copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship develop or created by Employee during the course of performing
work for the Company or its clients (collectively, the “Work Product”) shall
belong exclusively to the Company and shall, to the extent possible, be
considered a work made by Employee for hire for the Company within the meaning
of Title 17 of the United States Code. To the extent the Work Product may not be
considered work made by Employee for hire for the Company, Employee agrees to
assign and automatically assigns to the Company at the time of creation of the
Work Product, without any requirement of further consideration, any right,
title, or interest Employee may have in such Work Product. Upon the request of
the Company, Employee shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.



--------------------------------------------------------------------------------

b. Solely for purposes of Sections 9, 10, 11 and 12 hereof only, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

 

12. INJUNCTIVE RELIEF

 

a. Employee acknowledges and agrees that it would be difficult to fully
compensate the Company for damages resulting from the breach or threatened
breach of the covenants set forth in Sections 9, 10 and 11 of this Agreement and
accordingly agrees that the Company shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, to enforce such provisions in any action
or proceeding instituted in any court having subject matter jurisdiction,
without having to post a bond or other security. This provision with respect to
injunctive relief shall not, however, diminish the Company’s right to claim and
recover damages. Employee agrees to pay to the Company all costs and expenses
incurred by the Company relating to the enforcement of the terms of Sections 9,
10 and 11 hereof, including reasonable fees and disbursements of counsel (both
at trial and appellate proceedings).

 

b. It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of Employee, no such provision
of this Agreement shall be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such extent as such court may
judicially determine or indicate to be reasonable.

 

c. Employee acknowledges and confirms that (a) the restrictive covenants
contained in Sections 9 and 10 hereof are reasonably necessary to protect the
legitimate business interests of the Company, and (b) the restrictions contained
in Sections 9 and 10 hereof (including without limitation the length of the term
of the provisions of Sections 9 and 10 hereof) are not overbroad, overlong, or
unfair and are not the result of overreaching, duress or coercion of any kind.
Employee further acknowledges and confirms that Employee’s full, uninhabited and
faithful observance of each of the covenants contained in Sections 9 and 10
hereof shall not cause Employee any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein shall not impair
Employee’s ability to obtain employment commensurate with Employee’s abilities
and on terms fully acceptable to Employee or otherwise to obtain income required
for the comfortable support of Employee and Employee’s family and the
satisfaction of the needs of Employee’s creditors. Employee acknowledges and
confirms that Employee’s special knowledge of the business of the Company is
such as would cause the Company serious injury or loss if Employee were to use
such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms of Sections 9 and 10 hereof. Employee
further acknowledges that the restrictions contained in Sections 9 and 10 hereof
are intended to be, and shall be, for the benefit of and shall be enforceable
by, the Company’s successors and assigns.

 

d. If Employee shall be in violation of any provision of Sections 9 and 10, then
each time limitation set forth in the applicable section shall be extended for a
period of time equal to the period of time during which such violation or
violations occur. If the Company seeks injunctive relief from such violation in
any court, then the time limitations shall be extended for a period of time
equal to the pendency of such proceeding including all appeals by Employee.

 

13. SEPARABILITY. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.



--------------------------------------------------------------------------------

14. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Employee and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by Employee.

 

15. ENTIRE AGREEMENT. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and Employee. The Agreement may be amended at
any time by mutual written agreement of the parties hereto.

 

16. GOVERNING LAW; VENUE. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Florida, other than the
conflict of laws provisions of such laws. Hillsborough or Pinellas County,
Florida shall be the proper venues for any litigation arising out of this
Agreement.

 

17. COUNTERPARTS. This Agreement may be executed in one or more counterparts all
of which taken together shall constitute one and the same instrument.

 

18. NOTICE. Any notice or other communication which is required or permitted
under this Agreement shall be in writing and shall be deemed to have been given,
delivered, or made, as the case may be (notwithstanding lack of actual receipt
by the addressee) (i) on the date sent if delivered personally or by cable,
telecopy, telegram, telex, or facsimile (which is confirmed), (ii) three (3)
business days after having been deposited in the United States mail, certified
or registered, return receipt requested, sufficient postage affixed and prepaid,
or (iii) one (1) business day after having been deposited with a nationally
recognized overnight courier service (such as by way of example, but not
limitation, U.S. Express Mail, Federal Express, or Airborne), to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company:

  

Vertical Health Solutions, Inc.

855 Dunbar Ave.

Oldsmar, FL 34677

Attention: Chief Executive Officer

 

Tel: (727) 548-8345

Fax: (727) 548-7134

 

With Copy to: Sichenzia, Friedman & Ross

 

1065 Avenue of the Americas

New York, NY 10018

Attention: Tom Rose

 

If to the Employee:

      

Thaddeus J. Shalek

14160 Uhlin Drive

Middleburg Heights, Ohio 44130

Tel: (440) 884-3113

Tel: (216) 642-9140

Fax : (216) 520-1952



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set Employee’s hand, as of the day and year first
above written.

 

VERTICAL HEALTH SOLUTIONS, INC. By:  

/s/ STEPHEN M. WATTERS

--------------------------------------------------------------------------------

Name:   Stephen M. Watters Title:   Chief Executive Officer Date:   October 4,
2004

 

EMPLOYEE:    

/s/ THADDEUS J. SHALEK

--------------------------------------------------------------------------------

Name:   Thaddeus J. Shalek Date:   October 4, 2004